UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4347


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LARRY LAWSON TAYLOR, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:13-cr-00087-JRS-1)


Submitted:   October 30, 2014               Decided:   November 6, 2014


Before AGEE and    THACKER,     Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeffrey Lee Everhart, RICE AND EVERHART, Richmond, Virginia, for
Appellant. Jennifer P. May-Parker, Assistant United States
Attorney, Erik Sean Siebert, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Larry Lawson Taylor, Jr., pled guilty, pursuant to a

written plea agreement, to possession with intent to distribute

cocaine      base.        On     appeal,       Taylor’s     counsel     filed    a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious grounds for appeal but questioning

whether      the        district      court         appropriately       considered      the

statutory sentencing factors.                   The Government moves to dismiss

the appeal based upon Taylor’s appellate waiver provision in his

plea agreement.           Taylor has filed a pro se supplemental brief,

alleging that he was improperly sentenced because the court did

not   subpoena          his    psychiatrist          or   consider      his    mitigation

evidence and because his counsel did not properly prepare and

present his mitigation evidence.                    After careful consideration of

the entire record, we affirm.

              We review de novo a defendant’s waiver of appellate

rights.      United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).       “A defendant may waive his right to appeal if that

waiver is the result of a knowing and intelligent decision to

forgo the right to appeal.”                    United States v. Amaya-Portillo,

423 F.3d 427,      430    (4th     Cir.    2005)     (internal     quotation    marks

omitted).          To    determine       whether      the   waiver    is      knowing   and

intelligent,       we     look    “to    the    totality     of   the    circumstances,

including the experience and conduct of the accused, as well as

                                                2
the accused’s educational background and familiarity with the

terms of the plea agreement.”                       United States v. General, 278
F.3d 389,    400     (4th      Cir.    2002)          (internal       quotation        marks

omitted).

               Here, we find that the totality of the circumstances

leads     to     the     conclusion        that       the     waiver       is      valid     and

enforceable.          At the time Taylor entered his guilty plea, he was

thirty-four      years      old,    had    an       eleventh      grade      education,      was

adjudged competent to plead guilty, and had experience with the

court system.          The plea agreement — which Taylor acknowledged he

read,    discussed       with      counsel,         and    understood        —    clearly    and

unambiguously set out the appellate waiver provision, and the

district court specifically questioned Taylor’s understanding of

the    waiver    provision        during    the       plea    colloquy.            See   United

States    v.     Lemaster,        403 F.3d 216,     221-22    (4th       Cir.     2005)

(explaining that, absent compelling evidence to the contrary,

“the truth of sworn statements made during a Rule 11 colloquy is

conclusively established”).                 Further, at no point has Taylor

asserted       that    he   did    not     understand         the     plea       agreement    in

general or the waiver provision in particular.                               Thus, we find

that     Taylor’s       waiver     of     appellate         rights     was       knowing     and

voluntary,      and     the   waiver       provision         is   therefore        valid     and

enforceable.



                                                3
            We will enforce a valid waiver so long as “the issue

being appealed is within the scope of the waiver.”                             Blick, 408
F.3d at 168.       It is apparent that the sentencing issues raised

by counsel in the Anders brief and by Taylor in his supplemental

brief fall within the scope of the appellate waiver provision,

which   “waive[d]       the   right    to    appeal     the       conviction       and   any

sentence within the statutory maximum . . . (or the manner in

which   that     sentence     was     determined)       .     .    .   on    any    ground

whatsoever.”           Both   Taylor    and       his   counsel        argue      that   his

sentence was the result of errors by the district court and,

according   to    Taylor,      by     his    attorney.            As   Taylor’s      waiver

contained no exemptions and barred challenges to both Taylor’s

conviction and sentence, we grant the Government’s motion to

dismiss.

            In    so    doing,   we    recognize        that       there    are     certain

fundamental issues that cannot be waived.                         However, our review

of the record in accordance with Anders has not disclosed any

unwaived    and        potentially      meritorious         issues          for     review.

Accordingly, we dismiss Taylor’s appeal.                          This court requires

that counsel inform Taylor, in writing, of his right to petition

the Supreme Court of the United States for further review.                               If

Taylor requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this   court       for   leave     to       withdraw     from     representation.

                                             4
Counsel’s motion must state that a copy thereof was served on

Taylor.     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before    this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     DISMISSED




                                      5